Citation Nr: 1317494	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  05-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an increased rating for service-connected major depressive disorder, and posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 30, 1962 to February 20, 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which determined that new and material evidence had not been presented to reopen a claim for service connection for psoriasis.  In September 2008, the Board reopened the claim, and remanded it for additional development.  In October 2009, April 2011, and August 2012, the Board again remanded the claim for additional development.  

In May 2006, the Veteran provided testimony at a hearing held at the RO.

This matter also stems from an appeal of a March 2011 rating decision that denied entitlement to an increased rating for service connected PTSD, which was rated as 30 percent disability.  In October 2012, the RO recharacterized the Veteran's disability as PTSD, and major depressive disorder, and continued the 30 percent rating.  See October 2012 supplemental statement of the case.  The RO indicated that the Veteran's PTSD was an exacerbation of his previously diagnosed anxiety disorder.  The Veteran appears to have appealed this decision.

The issue of entitlement to an increased rating for service-connected major depressive disorder, and PTSD, currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Psoriasis clearly and preexisted the Veteran's active service.

2.  The evidence clearly and unmistakably demonstrates that the Veteran's psoriasis was not aggravated during his period of active duty service.

3.  The preponderance of the evidence fails to establish that the Veteran's psoriasis was caused or aggravated by a service connected disability, to include PTSD and depression.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence demonstrates that the Veteran's psoriasis existed prior to his entry into active military service. 38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2012). 

2.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting psoriasis was not aggravated by active service; the presumption of soundness is rebutted. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2012).

3.  Psoriasis was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012). 




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The issue is whether service connection is warranted for psoriasis.  Specifically, the Veteran argues that his psoriasis preexisted service and was aggravated thereby.  He alternately argues that his psoriasis was aggravated by a service-connected disability, i.e., his service connected anxiety.  At his hearing, held in May 2006, the Veteran testified that he had suffered from psoriasis since he was 5 years old.  He stated that he joined the Marines at age 17, and that he had a flare-up of psoriasis within the first 2 days of service, which ultimately resulted in his discharge.  In a November 2005 statement, the Veteran asserted that his psoriasis was related to a claimed service-related psychiatric disorder.  The Board notes that he has submitted a number of articles from the internet which indicate that stress may be involved in the manifestations of skin disorders.  

With regard to the administrative history of this claim, the Veteran's service connection claim for psoriasis was denied in a rating action issued in October 1968, at which time the RO explained that psoriasis existed prior to service and was not aggravated therein.  The Veteran was advised of that determination in October 1968.  He did not appeal the RO's decision nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b). The decision became final one year later (October 1969).

In December 2003, the Veteran applied to reopen his claim.  In September 2008, the Board reopened the claim, and remanded it for additional development.  In October 2009, April 2011, and August 2012, the Board again remanded the claim for additional development.

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not noted at entry, but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel 's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396   (2009); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538   (1996). Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246   (1994). 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258   (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...." Vanerson, 12 Vet. App. at 261.  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131   (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Service connection is currently in effect for an anxiety disorder. 


Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2012).    

The Veteran's service treatment records include an enlistment examination report, dated in December 1961, that shows that an evaluation of the skin was normal.  A record dated on February 1, 1962, notes that the Veteran had a long history of skin lesions, which was affecting the scalp, arms and torso.  The Veteran was seen for further evaluation on February 2, 1962, at which time psoriasis of the scalp, trunk, legs and chest was diagnosed.  It was determined that this condition existed prior to service and was not aggravated therein, was permanent, and rendered the Veteran unfit for service.  The report mentioned that according to the Veteran's own account, the skin condition had been present since he was 5 years old, with intermittent exacerbations and remissions since that time.  It was recommended that the Veteran be discharged from service.  Essentially identical findings are shown in a medical evaluation board (MEB) report, dated February 8, 1962.  The Veteran was discharged on February 20, 1962. 

Post-service medical evidence consists of VA and non-VA reports, dated between 1997 and 2012.

VA reports, dated between 1997 and 2012, show a number of treatments for psoriasis.  A July 2004 dermatology consultation report notes a history of psoriasis.  On physical examination, there were erythematous plaques with silvery scales on the lower and upper extremities, with involvement of the trunk.  The impression was psoriasis vulgaris, current flare.  The 2004 records also include a computerized problem list indicating that the Veteran's medical problems included psoriasis, with an onset in 1949.  

Reports from a state department of corrections, dated between 1999 and 2001, show that the Veteran received treatment for conditions that included psoriasis.  

A VA examination report dated in January 2009, shows that the Veteran was essentially determined to have psoriasis.  The examiner noted that this was a difficult case to assess, because psoriasis is known to be a genetic disease in every case with many triggers that can cause exacerbation and temporary improvement.  The examiner stated the following: triggers of psoriasis may include anxiety and stress, but they are not the main cause.  Other causes include infection, especially chronic infection in the teeth, sinuses, or gallbladder, certain medications, and perhaps diet.  Obesity and metabolic syndrome are recently recognized as causes for more severe psoriasis.  Certain hidden infections such as hepatitis C are known to exacerbate the disease.  Psoriasis is almost always a chronic disease with very few people having prolonged lifelong remissions.  Once it appears, it usually persists to some extent over the years, and it is not easy to determine what factor is more important in its exacerbation.  In the Veteran's case, it is quite clear that he has suffered from having psoriasis, including name-calling and bullying as a child, and being called "scab-head" in service.  Currently, the Veteran's treatment includes weekly medication and topical creams which can be used intermittently.  With regard to the question of whether the Veteran's psoriasis was aggravated beyond its natural progression during service, the examiner stated:

While it is true that this patient's anxiety disorder may have been exacerbated by events that occurred while briefly in the service, I have no evidence that would support a chronic aggravation of his psoriasis from the brief time in the service.  The patient had flares both before and after the service and has had partial remissions both before and after the service, and this is the natural progression of the disease. Because this disease has waxed and waned for him, it also means that there is no evidence for chronic aggravation.  The nature of the psoriasis is, however, for it to be a chronic disease and anxiety and stress do not need to be invoked for its persistence.  It is important to realize that stress is not the only cause for the persistence of psoriasis or its flare.

Based on the fact that the patient has had flares and improvement both before and after the service it would be my conclusion that his anxiety disorder (while unfortunate) is not the direct cause of his preexisting psoriasis or its permanent aggravation.  Unfortunately, chronic psoriasis can and does wax and wane in individuals who do not suffer from anxiety disorders or stress and it should not be considered as a "nervous disorder" overall.

A VA mental disorders examination report, dated in January 2009, shows that the Veteran complained of a wide variety of psychiatric symptoms, and that he had flare-ups of psoriasis related to "how his day is going."  He asserted that his flare-ups were sometimes related to stress, and that stress was the major contributing factor to his outbreaks.  The Axis I diagnoses were anxiety disorder, not otherwise specified, depressive disorder, and cocaine dependence.  The Axis IV diagnoses included "medical problems including psoriasis."

In an addendum, dated in December 2009, the VA dermatology examiner stated that she had reviewed the Veteran's claims file.  She noted that service treatment reports showed that three days after entrance into service, the Veteran was found to have plaque-like scaly elevated crusted lesion on the scalp; in addition, there were two small lesions on the chest and one lesion on the leg.  She stated that at the time he was discharged from service, the Veteran had had psoriasis since the age of five, with intermittent exacerbations and remissions.  It was felt that he should be discharged because of his psoriasis, but that this disability was neither incurred by nor aggravated by his brief period of active military service (three days at the time of the notation).  According to the service treatment report, at the time, the Veteran did not have severe psoriasis, with only two small spots other than on the scalp.  She noted that the Veteran had stated that he had a longer period of remission when he was more relaxed, before it returned.  She stated that psoriasis is always marked by periods of exacerbation and remission.  She stated that she had no evidence from the claims file to indicate that the Veteran's psoriasis flared severely during service or subsequently has been chronically flared ever since the service.  

As an initial matter, the Board notes that the claims file includes state criminal records that show that the Veteran has a lengthy history of criminal arrests and convictions for over 30 years, between 1967 and 1999, which include multiple convictions for issuance of worthless checks, as well as other crimes that include multiple instances of theft.  "It is the responsibility of the [Board] to assess the credibility and weight to be given the evidence."  Hayes v. Brown, 5 Vet. App. 60 (1993).  While the Federal Rules of Evidence are not applicable to Board decisions, those rules are helpful in considering how credibility is determined, and Federal Rule of Evidence 608(a) specifically provides that a person's credibility may be attacked or supported if the evidence refers to the person's character for truthfulness.  Here, given the Veteran's documented history of fraudulent and deceitful behavior, the Board does not find the Veteran to be a credible source of information.  

The Veteran is also shown to have a long history of cocaine addiction, with diagnoses of cocaine abuse, and he shown to have a history of a head injury, and stroke, with complaints of problems with his memory.  He has also been afforded diagnoses of acquired psychiatric disorders that include rule out delusional disorder, persecutory type.  This is evidence of impaired and deficient judgment, perception, and memory.  Put another way, the veracity of the Veteran's assertions are further eroded.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

With regard to the merits of the claim, neither the Veteran's entrance examination report, dated in December 1961, nor the associated report of medical history, note psoriasis.  Psoriasis was not "noted" upon entrance into service, and the Veteran is entitled to a presumption of soundness at service entrance.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence. 

A report, dated February 1, 1962 (two days after entrance into service), indicates that the Veteran stated that he had a "long history of skin lesions," which was affecting the scalp, arms and torso.  The February 8, 1962 MEB (dated about ten days after entrance into service) shows that, according to the Veteran's own account, his skin condition had been present since he was 5 years old, with intermittent exacerbations and remissions since that time.  After an examination, psoriasis of the scalp, trunk, legs and chest was diagnosed.  The report shows that service physicians determined that this condition EPTE (existed prior to entrance into service).  See Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  The MEB notes, "According to the man's own statement, the above disability for which he is being surveyed was not brought to the attention of the recruiter or the examining physician."  At his hearing, held in May 2006, the Veteran testified that he has had psoriasis since about age five.  The Veteran is competent to report the existence of such skin symptoms.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran had psoriasis that preexisted his service. 

With regard to the issue of aggravation, a February 2, 1962 service treatment report (dated about three days after entrance into service) states, "This condition was noted during initial screening physical examination at MCRD (Marine Corps Recruiting Depot)," and that medical officers at the MCRD recommended that he be discharged.  The report states that this condition was not aggravated by the service.  Similar notations and conclusions are found in the February 8, 1962 MEB, which shows that service physicians determined that the Veteran's psoriasis was not aggravated by his service.  There is no subsequently dated medical evidence to show the existence of psoriasis until 1997, which is about 35 years later.  The only competent opinions in the claims file are found in the January 2009 VA examination report and the associated December 2009 addendum, and these opinions weigh against the claim.  Emphasis is placed on the examiner determination that there was "no evidence" showing that there had been aggravation of the psoriasis during his short period of service.  He explained in detail how the natural course of psoriasis was to go through waxing and waning periods.  

All of the above clearly and unmistakably demonstrates by "affirmative evidence" that there was no aggravation of a preexisting lumbar spine disorder.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  VA has met its burden of proof in the instant case.

Based on the foregoing, the Board concludes that there is clear and unmistakable evidence establishing that the Veteran's preexisting psoriasis did not chronically worsen or increase in severity during his period of service.  Accordingly, the Board finds that his psoriasis (skin disorder) was not aggravated by service.

 Turning to the question of secondary service connection, the Board has considered that the Veteran has been afforded an Axis IV diagnosis of psoriasis, together with Axis I diagnoses that include a (service-connected) anxiety disorder, and that the Court has indicated that this may indicate a plausible connection between the two diagnoses.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  However, this Axis IV diagnosis is part of a psychiatric examination report.  Although the examiner appears to indicate that psoriasis may be affected by stress, the examiner did not state that the Veteran's psoriasis had been aggravated or caused by any Axis I psychiatric disorder.  Furthermore, the Board affords more weight to the negative January 2009 VA examiner's opinion, as the physician has greater expertise in the issue on appeal, and as her opinion is accompanied by a full explanation.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  
 
With regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  Moreover, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the treatise evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  The aforementioned VA examination considered this evidence as well in providing its negative opinion.  The Board therefore concludes that this information is insufficient to establish the required medical nexus opinion.

As the preponderance of the evidence is against the claim for service connection on a secondary basis, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Consideration has been given to the Veteran's assertion that his psoriasis was either aggravated by his active service or his service connected psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, dermatology diseases, such as psoriasis, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psoriasis is not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that an expert medical opinion was needed to address the root causes of the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report outbreaks of his psoriasis, there is no indication that the Veteran is competent to provide an opinion the reported in-service symptoms of his psoriasis represented an aggravation of the condition (as opposed to the natural waxing and waning of the condition), or to link his current diagnosis of psoriasis to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March and July of 2004, and October 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  

Between 2008 and 2012, the Board remanded this claim four times.  In September 2008, the Board directed that the Veteran be afforded another VCAA notice, and an examination, to include an etiological opinion.  In October 2008, he was provided with a VCAA notice that was in compliance with the Board's directions, and in January 2009, he was afforded an examination, to include an etiological opinion.  That examination was adequate in that it included a review of the entire records, physical examination and interview of the Veteran and provided rationale for the opinion given.  

In October 2009, the Board remanded the claim to the Appeals Management Center (AMC), and directed that an attempt be made to obtain treatment records from four different sources.  The AMC was also directed to request that the Veteran state whether or not he was receiving benefits from the Social Security Administration (SSA), and to obtain a supplemental opinion.  That same month, the AMC requested that the Veteran provide authorizations for release of records for each of the identified sources, and state whether or not he was receiving benefits from the SSA.  However, only three of the requested releases (VA Form 21-0820s) were signed and submitted (for St. Mary's Hospital, and Dodge and Oshkosh Correctional Facilities).  The Veteran also denied receiving disability benefits from the SSA.  

In December 2009, a supplemental opinion was obtained that is adequate and addresses the pertinent medical questions.  Treatment reports were subsequently obtained from the Wisconsin Department of Corrections.  In August 2012, the Board remanded the claim and directed that after an authorization for release of records from St. Mary's Hospital be obtained, and that an attempt be made to obtain those records, followed by readjudication of the claim.  However, in December 2012, (Columbia) St. Mary's Hospital stated that the Veteran was not seen at their facility.  In January 2013, a supplemental statement of the case was issued.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In May 2006, the Veteran was provided an opportunity to set forth his contentions during the hearing before a decision review officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2006 DRO hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the circumstances of his claim for psoriasis.  The evidence as to what is necessary to establish aggravation of a preexisting disability was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for psoriasis is denied.


REMAND

As for the issue for an increased rating for PTSD, the Board notes that a supplemental statement of the case, dated in October 2012, indicates that a statement of the case was issued in March 2011, and that an appeal (VA Form 9) was received that same month.  Neither of these documents are not of record.  Such clearly conveys the notion that the record is incomplete with respect to this issue.  An attempt should be made to obtain them, especially the Veteran's substantive appeal, and associate them with the claims file.  Id.

Further, the report of a September 2012 VA psychiatric examination suggests that the Veteran receives active treatment for his PTSD/depression.  Thus, while on Remand, updated VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of the Veteran's treatment at the Milwaukee VAMC dated between May 2006 and October 2011 (i.e., other than VA examinations dated in August 2008 and January 2009) and from September 2012 to the present.  

2.  Attempt to obtain the March 2011 statement of the case, and the Veteran's appeal (VA Form 9), also received in March 2011, and associate them with the Veteran's claims file.  

3.  With regard to the development requested in the first two paragraphs of this remand, as set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate the aforementioned records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  If no pertinent evidence is obtained, an SSOC is not required. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


